Title: From James Madison to James Monroe, 17 July 1816
From: Madison, James
To: Monroe, James


        
          Dear Sir
          July 17. 1816
        
        I return the letter from Mr. Wirt, and the letter & paper from Mr. Mitchell. You cannot do better than pursue the result of your consultation with Mr. Rush on the subject. He is acquainted with what passed between me & Judge Tucker & Mr. Wirt. It seems proper that Mr. Mitchell be instructed to send if he be permitted the persons under his care, to the U.S. We are bound by respect to the laws, to prosecute the several offenders, and also by respect to the friendly nations, agst. whom they have been violated. A just prosecution of those at Martinique may save them from a vindictive one elsewhere. best wishes
        
          James Madison
        
      